DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received 01/19/2022. 
No claims have been amended. Claims 1-20 are pending and addressed below. 

Claim Objections
Claim 6 is objected to because of the following informalities: a period is missing at the end of claim 6.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utley (U.S. Patent Application Publication No. 20090012513), hereinafter Utley.

Regarding claim 1, Utley teaches a surgical instrument (Figs. 19A and 37: element 100) comprising: 

and an ablation head coupled to the malleable distal shaft portion ([0189]; Fig. 19A, 37: elements 101, 107, 115, 150), wherein the ablation head includes at least one electrode operable to deliver RF energy to tissue for ablating the tissue ([0124]; [0031]; [0117], lines 1-6; para [0139], lines 1-5; Fig. 19A: elements 101, 150), 
wherein the ablation head is sized to fit within the nasal cavity of a patient with a distal end of the supporting surgical instrument ([0028], [0169] – which state that this instrument is designed to fit inside and treat a patient’s esophagus. The esophagus is known to have a width of around 2 cm. Subsequently, the average width of an adult nasal passage is also approximately 2 cm. Therefore, this instrument may be sized for use inside a nasal cavity. See attached non-patent literature documents for validation regarding nasal cavity and esophagus width), 
wherein the proximal shaft portion is configured to operatively couple with an RF energy source operable to energize the at least one electrode with RF energy ([0171], [0186]; Figs. 9, 37-39: elements 109, 211), 
wherein the malleable distal shaft portion is configured to bend relative to a longitudinal shaft axis defined by the proximal shaft portion for selectively orienting the ablation head relative to the longitudinal shaft axis (Figs. 38-39; [0191]).



Regarding claim 3, Utley further teaches wherein the ablation head defines a distal end of the RF ablation instrument (Fig. 19A: elements 101, 107; Fig. 37: element 110).

Regarding claim 4, Utley further teaches wherein the ablation head extends distally from the malleable distal shaft portion along a head axis (Figs. 38-39; [0164], lines 17-24), wherein the malleable distal shaft portion is configured to bend relative to the longitudinal shaft axis to orient the ablation head in a position in which the head axis is offset from and parallel to the longitudinal shaft axis (Figs. 38-39; [0191]).

Regarding claim 5, Utley further teaches wherein the ablation head comprises a planar surface, wherein the at least one electrode is disposed on the planar surface (Fig. 38: element 101, [0139], lines 1-5).

Regarding claim 6, Utley further teaches wherein the ablation head is rectangular (Fig. 38: element 101; [0169]).

Regarding claim 7, Utley further teaches an electrical conductor housed within the elongate shaft, wherein the electrical conductor is configured to electrically couple 

Regarding claim 8, Utley further teaches wherein the elongate shaft comprises an electrically conductive material configured to electrically couple the at least one electrode of the ablation head with the RF energy source ([0171], [0186]; Figs. 9, 38, 39: elements 109, 211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Utley.

Regarding claim 10, Utley teaches a surgical instrument assembly comprising: an endoscope (Fig. 19A, 28: element 111), wherein the endoscope comprises: an endoscope shaft (Fig. 19A; Fig. 28: element 111), and the surgical instrument of claim 1, wherein the proximal shaft portion of the surgical instrument is secured relative to the endoscope shaft (see rejection of claim 1 above).

In a separate embodiment, Utley teaches a distal end through which the endoscope is configured to capture an image of patient anatomy ([0205]; Fig. 28: elements 103, 158).
Utley is considered to be analogous to the claimed invention because it includes endoscopic therapy devices and methods for treating tissue with energy. Therefore. it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first embodiment of Utley with a distal end through which the endoscope is configured to capture an image of patient anatomy as taught by the latter embodiment of Utley. Such a modification would yield predictable results, namely, to improve utilization of the instrument by allowing the operator to map patient specific features during use, as disclosed in [0114].

Regarding claim 11, Utley further teaches wherein the ablation head is configured to be positioned within a field of view of the distal end of the endoscope (Figs. 38, 39: element 101).
Furthermore, Utley, in a separate embodiment, also teaches a different configuration wherein the ablation head is configured to be positioned within a field of view of the distal end of the endoscope ([0172]; Fig. 28: elements 101, 103, 105, 107, 111).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first embodiment of Utley to where the ablation head is configured to be positioned within a field of view of the distal end of the 

Regarding claim 12, Utley further teaches wherein the proximal shaft portion of the surgical instrument extends parallel to the endoscope shaft (Figs. 38, 39: element 150).

Regarding claim 13, Utley further teaches wherein the proximal shaft portion of the surgical instrument is in contact with the endoscope shaft, wherein the ablation head is configured to assume a position in which the ablation head is spaced apart from the endoscope shaft ([0184], Figs. 38, 39).

Regarding claim 14, Utley further teaches wherein the ablation head includes a first surface that faces toward the endoscope shaft and an opposed second surface that faces away from the endoscope shaft (Fig. 19A: elements 101, 107, 115, 150), wherein the at least one electrode is disposed on the second surface (Fig. 19A: element 101; broadly as claimed, element 101 would have four distinct surfaces where one surface would be directly facing the endoscope and where one surface would be directly facing the opposite direction as the endoscope. While the electrodes would be disposed on all surfaces, they would still also be disposed on the surface facing away).

Regarding claim 15, Utley further teaches wherein the endoscope further comprises a handle from which the endoscope shaft extends distally, wherein the 

Regarding claim 16, Utley teaches a surgical instrument assembly (Fig. 19A) comprising: an endoscope (Fig. 19A: element 111), an RF ablation instrument secured relative to the elongate shaft of the endoscope ([0189]; Fig. 19A: elements 101, 150), wherein the RF ablation instrument comprises: a malleable shaft portion ([0189]; Fig. 19A: elements 101, 150), and an ablation head secured to a distal end of the malleable shaft portion, wherein the ablation head includes at least one electrode operable to ablate patient tissue with RF energy ([0189]; Fig. 19A: elements 101, 150), wherein the ablation head is sized to fit within the nasal cavity of a patient ([0028], [0169] – which state that this instrument is designed to fit inside and treat a patient’s esophagus. The esophagus is known to have a width of around 2 cm. Subsequently, the average width of an adult nasal passage is also approximately 2 cm. Therefore, this instrument may be sized for use inside a nasal cavity. See attached non-patent literature documents for validation regarding nasal cavity and esophagus width), wherein the malleable shaft portion is configured to bend for selectively orienting the ablation head relative to the distal shaft end of the endoscope (Figs. 38, 39; [0191]).
Utley, in this embodiment, does not teach wherein the endoscope includes an elongate shaft having a distal shaft end through which the endoscope is configured to capture an image of patient anatomy.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first embodiment of Utley to where the endoscope includes an elongate shaft having a distal shaft end through which the endoscope is configured to capture an image of patient anatomy as taught by the latter embodiment of Utley. Such a modification would yield predictable results, namely, to improve utilization of the instrument by allowing the operator to map patient specific features during use, as disclosed in [0114].

Regarding claim 17, Utley further teaches wherein the at least one electrode comprises first and second electrodes operable to deliver bipolar RF energy to tissue ([0166], lines 1-8).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Utley in view of Wallace (U.S. Patent Application Publication No. 20070118104), hereinafter Wallace.
Regarding claims 9 and 18, Utley teaches all elements of the claimed invention as stated above.
Utley does not teach wherein a proximal end of the RF ablation instrument includes an electrical connector configured to releasably couple with an RF energy source operable to deliver RF energy to the at least one electrode.

As stated above, Utley is considered to be analogous to the claimed invention. Wallace is also considered to be analogous to the claimed invention because it discloses a medical device for ablating tissue within a patient. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Utley to where a proximal end of the RF ablation instrument includes an electrical connector configured to releasably couple with an RF energy source operable to deliver RF energy to the at least one electrode as taught by Wallace. Such a modification would yield predictable results, namely, to allow the user to control the transmission of ablative energy to the tissue, thus increasing the safety of the use of the device. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. Patent Application Publication No. 20170231474), hereinafter Saadat, in view of Utley.
Regarding claim 19, Saadat teaches a method of ablating a posterior nasal nerve of a patient with a surgical instrument assembly comprising an endoscope and an RF ablation instrument ([0010]-[0012]; Fig. 1, 12C: elements 1275b, 1218), inserting the distal end of the endoscope and the ablation head into a nasal cavity of a patient ([0021], lines 1-5); under visualization provided by the endoscope, positioning the electrode of the ablation head in electrical contact with tissue overlying a posterior 
Saadat does not teach wherein the endoscope includes a distal end configured to capture an image of patient anatomy, wherein the RF ablation instrument is secured to the endoscope and includes a malleable shaft portion and an ablation head having an electrode, the method comprising: bending the malleable shaft portion of the RF ablation instrument to position the ablation head within a field of view of the distal end of the endoscope.
Utley, in an analogous device that would be capable of performing the method taught by Saadat above, teaches wherein the endoscope includes a distal end configured to capture an image of patient anatomy ([0205]; Fig. 27, 28: elements 103, 111, 158), wherein the RF ablation instrument is secured to the endoscope and includes a malleable shaft portion and an ablation head having an electrode ([0031], [0117], [0139], [0172], [0189]; Fig. 28: elements 101, 103, 105, 107, 111), the method comprising: bending the malleable shaft portion of the RF ablation instrument to position the ablation head within a field of view of the distal end of the endoscope ([0172]; [0191]).
Saadat is considered to be analogous to the claimed invention because it is in the same field of medical devices for treating tissue in the nasal cavity with energy. As stated above, Utley is also considered to be analogous to the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Saadat to where the endoscope includes a distal end configured to capture an image of patient anatomy, wherein the RF ablation 

Regarding claim 20, the combination of Saadat and Utley teaches all the elements of the invention as stated above.
Saadat further teaches wherein ablating the posterior nasal nerve with RF energy comprises positioning the electrode(s) in electrical contact with the tissue overlying the posterior nasal nerve and delivering bipolar RF energy to the tissue ([0021]).
Saadat does not teach wherein the ablation head includes first and second electrodes.
Utley further teaches wherein the ablation head includes first and second electrodes ([0166], lines 1-8).
As stated above, Saadat and Utley are considered analogous to the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Saadat to where the ablation head includes first and second electrodes as taught by Utley in order to allow for more effective treatment through use of the device.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but are not persuasive. 
Applicant’s arguments, with respect to claims 1 and its dependents, have been fully considered but are not persuasive. Utley discloses Nitinol as an example material for deflective member 150 because it is a flexible material that will allow the deflective member to bend ([01889]). Applicant also discloses Nitinol as a malleable material in the specification filed on 02/06/2020, paragraph [00023]: "at least distal shaft portion (146) is formed of a malleable material, such as nickel-titanium alloy (or "Nitinol"), such that distal shaft portion (146) is configured to bend relative to a longitudinal axis defined by proximal shaft portion (144)." Therefore, Nitinol is considered a malleable material rather than a resilient material and would allow the deflection member of Utley to bend relative to a longitudinal axis as in the instant invention. 
Applicant’s arguments, with respect to claims 16, 19, and their dependents, have been fully considered but are not persuasive. As stated above, Nitinol is considered a malleable material and therefore, discloses all features of claim 1. Since Utley discloses that the deflective member may be formed of a shape memory alloy and is capable of bending ([0189], [0191]), a malleable deflection member would not render the device of Utley unsatisfactory for its intended purpose. 

Conclusion
Accordingly, claims 1-20 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794